DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2022 has been entered.

Response to Amendment
Applicant’s arguments with respect to claims 1 – 20 and 22 have been considered, but they are not persuasive.  In the response to the Office Action dated December 20, 2021, Applicant argues that the prior art reference, Brown, does not disclose the stress channel(s) being separate and distinct from the cavity.  Applicant also argues that Brown discloses the electronics component being disposed in the stress channel(s) and not the cavity as required by the claims. Examiner respectfully disagrees. In Figure 2 of Brown, Examiner cites the second cavity 13 as the stress channel. A channel is a passageway, and can be viewed as an opening. A cavity is also one or more stress channels." Examiner considers this claim limitation to be met when "one stress channel" is disclosed.
Thus, Applicant’s traversal of the instant rejection on these grounds is deemed unsuccessful.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (U.S. Patent No. 5,119,047).

Regarding claim 2, Brown discloses a conductor (17) secured to the substrate (Figure 2).
Regarding claim 3, Brown discloses wherein the one or more dielectrics comprise: a first dielectric; a second dielectric secured to the first dielectric; a third dielectric secured to the second dielectric; a fourth dielectric secured to the third dielectric; and a fifth dielectric secured to the fourth dielectric (Figure 2). 
Regarding claim 4, Brown discloses wherein the cavity extends through portions of the first dielectric, the second dielectric, the third dielectric, and the fourth dielectric (Figure 2).
Regarding claim 5, Brown discloses wherein the one or more stress channels extend through portions of the second dielectric, the third dielectric, the fourth dielectric, the fifth dielectric, and the first ground plane (Figure 2).
Regarding claim 6, Brown discloses a second ground plane secured to the first dielectric; and one or more vias, which are separate and distinct from the cavity and the one or more stress channels, connecting the first ground plane to the second ground plane (Figure 2).

Regarding claim 8, Brown discloses wherein the one or more stress channels comprise: one or more inboard stress channels; and one or more outboard stress channels; wherein the one or more inboard stress channels are closer to the cavity than the one or more outboard stress channels (Figure 2).
Regarding claim 9, Brown discloses wherein the one or more inboard stress channels comprise: a first inboard stress channel offset from a first side of the cavity; a second inboard stress channel offset from a second side of the cavity; a third inboard stress channel offset from a third side of the cavity; and a fourth inboard stress channel offset from a fourth side of the cavity (Figure 2).
Regarding claim 10, Brown discloses wherein the one or more outboard stress channels comprise: a first outboard stress channel offset from the first inboard stress channel; a second outboard stress channel offset from the second inboard stress channel; a third outboard stress channel offset from the third inboard stress channel; and a fourth outboard stress channel offset from the fourth inboard stress channel (Figure 2).
Regarding claim 11, in Figure 2, Brown discloses a method of forming a flexible electronics assembly, the method comprising: forming a cavity (13, first cavity 13) within a substrate (11) comprising one or more dielectrics; securing a first ground plane (14) to the substrate; forming one or more stress channels (13, second cavity 13), which are separate and distinct from the cavity, through one or more portions of the substrate and the first ground plane; and disposing an electronics component (15) within the cavity.

Regarding claim 13, Brown discloses wherein the one or more dielectrics comprise: a first dielectric; a second dielectric secured to the first dielectric; a third dielectric secured to the second dielectric; a fourth dielectric secured to the third dielectric; and a fifth dielectric secured to the fourth dielectric (Figure 2).
Regarding claim 14, Brown discloses wherein said forming the cavity comprises extending the cavity through portions of the first dielectric, the second dielectric, the third dielectric, and the fourth dielectric (Figure 2).
Regarding claim 15, Brown discloses wherein said forming the one or more stress channels comprises extending the one or more stress channels through portions of the second dielectric, the third dielectric, the fourth dielectric, the fifth dielectric, and the first ground plane (Figure 2).
Regarding claim 16, Brown discloses securing a second ground plane to the first dielectric; and connecting the first ground plane to the second ground plane with one or more vias, which are separate and distinct from the cavity and the one or more stress channels (Figure 2).
Regarding claim 17, Brown discloses wherein said forming the one or more stress channels comprises offsetting the one or more stress channels from the cavity (Figure 2).
Regarding claim 18, Brown discloses wherein said forming the one or more stress channels comprises: forming one or more inboard stress channels; and forming 
Regarding claim 19, Brown discloses wherein said forming the one or more inboard stress channels comprises: offsetting a first inboard stress channel from a first side of the cavity; offsetting a second inboard stress channel from a second side of the cavity; offsetting a third inboard stress channel from a third side of the cavity; and offsetting a fourth inboard stress channel from a fourth side of the cavity (Figure 2).
Regarding claim 20, Brown discloses wherein said forming the one or more outboard stress channels comprises: offsetting a first outboard stress channel from the first inboard stress channel; offsetting a second outboard stress channel from the second inboard stress channel; offsetting a third outboard stress channel from the third inboard stress channel; and offsetting a fourth outboard stress channel from the fourth inboard stress channel (Figure 2).
Regarding claim 22, Brown discloses wherein the one or more stress channels are devoid of the electronics component (Figure 2).

Allowable Subject Matter
Claim 21 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847